10
LL
12
113
14
15
16
17
18
19
20
2
a2
23
24
29
26
Zi

28

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 1 of () Ric ID #:27

INAL

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX 5 eo ¢
Assistant United States Attorney “ “7 SS
Chief, Criminal Division \
MACK E. JENKINS (Cal. Bar No. 242101) 1. Grae
Assistant United States Attorney \ 4 Tb
Chief, Public Corruption & Civil Rights Section Cpe
VERONICA DRAGALIN (Cal. Bar No. 281370) \ a es
Assistant United States Attorneys \ port’ > as
Public Corruption & Civil Rights Section Or a
1500 United States Courthouse c s
312 North Spring Street \ :
Los Angeles, California 90012
Telephone: (213) 894-2091/0647/0627
Facsimile: (213) 894-6436
E-mail: mack. jenkins@usdoj.gov
veronica.dragalin@usdoj.gov

an

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ROK R 0 U
Plaintiff, . COOPERATION PLEA AGREEMENT FOR

 

DEFENDANT JUSTIN JANGWOO KIM

 

Vv.
JUSTIN JANGWOO KIM,

Defendant.

 

 

 

dis This constitutes the plea agreement between JUSTIN JANGOO
KIM (“defendant”) and the United States Attorney’s Office for the
Central District of California (“the USAO”) in the above-captioned
case. This agreement is limited to the USAO and cannot bind any
other federal, state, local, or foreign prosecuting, enforcement,
administrative, or regulatory authorities.

DEFENDANT’ S OBLIGATIONS

 

2. Defendant agrees to:

a

 
10

11

12

13

14

1S

16

17

18

LY

20

2a

22

23

24

25

26

2 f

28

 

 

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 2of28 Page ID #:28

a. Give up the right to indictment by a grand jury and,
at the earliest opportunity requested by the USAO and provided by the
Court,: appear and plead guilty to a one-count information in the form
attached to this agreement as Exhibit 1 or a substantially similar |
form, which charges defendant with Federal Program Bribery, in
violation of 18 U.S.C. §§ 666(a) (2), 2(a).

b. Not contest the Factual Basis agreed to in this
agreement.

CG Abide by all agreements regarding sentencing contained
in this agreement.

d. Appear for all court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

ei. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not
within the scope of this agreement.

f. Be truthful at all times with the United States
Probation and Pretrial Services Office and the Court.

or Pay the applicable special assessment at or before the
time of sentencing unless defendant has demonstrated a lack of
ability to pay such assessment.

3. Defendant further agrees to cooperate fully with the USAO,
the Federal Bureau of Investigation (“FBI”), and, as directed by the
USAO, any other federal, state, local, or foreign prosecuting,
enforcement, administrative, or regulatory authority. This

cooperation requires defendant to:

 
10
11
12
13
14
15
16
19
18
19
20
x1
92
23
24
25
26
27

28

 

 

Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 3 of 28 Page ID #:29

a. Respond truthfully and completely to all questions
that may be put to defendant, whether in interviews, before a grand
jury, or at any trial or other court proceeding.

b. Attend all meetings, grand jury sessions, trials or
other proceedings at which defendant? 3 presence is requested by the
USAO or compelled by subpoena or court order.

Cc. Produce voluntarily all documents, records, or other
tangible evidence relating to matters about which the USAO, or its
designee, inquires.

4, For purposes of this agreement: (1) “Cooperation
Information” shall mean any statements made, or documents, records,
tangible evidence, or other information provided, by defendant
pursuant to defendant’s cooperation under this agreement or pursuant
to the letter agreement previously entered into by the parties dated
March 19, 2019 (the “Letter Agreement”); and (2) “Plea Information”
shall mean any statements made by defendant, under oath, at the

guilty plea hearing and the agreed to factual. basis statement in this

 

agreement.
THE USAO’S OBLIGATIONS
5 The USAO agrees to:
a. Not contest the Factual Basis agreed to in this
agreement. |
b. Abide by all agreements regarding sentencing contained

in this agreement.

Cs At the time of sentencing, provided that defendant
demonstrates an sacepbaune of responsibility for the offenses up to
and including the time of sentencing, recommend a two-level reduction
in the applicable Sentencing Guidelines offense level, pursuant to

5

 
10

11

Liz

13

14

LS

16

17

18

19

20

21

22

23

24

25

26

ZT

28

 

 

Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 4 of 28 Page ID #:30

U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
additional one-level reduction if available under that section.
6. The USAO further agrees:

a. Not to offer as evidence in its case-in-chief in the
above-captioned case or any other criminal prosecution that may be
brought against defendant by the USAO, or in connection with any
sentencing proceeding in any criminal case that may be brought
against defendant by the USAO, any Cooperation Information.

Defendant agrees, however, that the USAO may use both Cooperation
Information and Plea Information: (1) to obtain and pursue leads to
other evidence, which evidence may be used for any purpose, including
any criminal prosecution of defendant; (2) to cross-examine defendant
should defendant testify, or to rebut any evidence offered, or
argument or representation made, by defendant, defendant’s counsel,
or a witness called by defendant in any trial, sentencing hearing, or
other court proceeding; and (3) in any criminal prosecution of
defendant for false statement, obstruction of justice, or perjury.

b. Not to use Cooperation Information against defendant
at sentencing for the purpose of determining the applicable guideline
range, including the appropriateness of an upward departure, or the
sentence to be imposed, and to recommend to the Court that
Cooperation Information not be used in determining the applicable
guideline range or the sentence to be imposed. Defendant
understands, however, that Cooperation Information will be disclosed
to the United States Probation and Pretrial Services Office and the
Court, and that the Court may use Cooperation Information for the
purposes set forth in U.S.S.G § 1B1.8(b) and for determining the

sentence to be imposed.

 
10

11

Lee

1.3

14

15

16

17

18

19)

20

2.

22

23

24

25

26

‘27

28

 

 

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page5of28 Page ID #:31

Cc. In connection with defendant’s sentencing, to bring to
the Court’s attention the nature and extent of defendant's
cooperation.

a. If the USAO determines, in its exclusive judgment,
that defendant has both complied with defendant’s obligations under
paragraphs 2 and 3 above and provided substantial assistance to law
enforcement in the prosecution or investigation of another
(“substantial assistance”), to move the Court pursuant to U.S.S.G.

§ 5K1.1 to fix an offense level and corresponding guideline range
below that otherwise dictated by the sentencing guidelines, and to
recommend a term of imprisonment within this reduced range.

DEFENDANT’ S UNDERSTANDINGS REGARDING COOPERATION

ds Defendant understands the following:

a. Any knowingly false or misleading statement by
defendant will subject defendant to prosecution for false statement,
obstruction of justice, and perjury and will constitute a breach by
defendant of this agreement.

by Nothing in this agreement requires the USAO or any
other prosecuting, enforcement, administrative, or regulatory
authority to accept any cooperation or assistance that defendant may
offer, or to use it in any particular way.

Gs Defendant cannot withdraw defendant’s guilty plea if
the USAO does not make a motion pursuant to U.S.S.G.: § 5K1.1 for a
reduced guideline range or if the USAO makes such a motion and the
Court does not grant it or if the Court grants such a USAO motion but
elects to sentence above the. reduced range.

d.. At this time the USAO makes no agreement or
representation as to whether any cooperation that defendant has

5

 
10

11

12

Ls

14

15

16

17

18

LQ

20

Zi

22

23

24

25

26

27

28

 

Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 6 of 28 Page ID #:32

provided or intends to provide constitutes or will constitute
substantial assistance. The decision whether defendant has provided
substantial assistance will rest solely within the exclusive judgment
of the USAO.

e. The USAO’s determination whether defendant has
provided substantial assistance will not depend in any way on whether
the government prevails at any trial or court hearing in which
defendant testifies or in which the government otherwise presents
information resulting from defendant’s cooperation.

NATURE OF THE OFFENSES

 

8. Defendant understands that for defendant to be guilty of
the crime charged in count one, that is, Federal Program Bribery, in
violation of 18 U.S.C. §§ 666(a) (2), 2(a), the following must be
true: (1) Councilmember A was an agent of a local government; (2)
defendant corruptly gave, offered, or agreed to give anything of
value to Councilmember A; (3) defendant intended to influence or
reward Councilmember A in connection with any business, transaction,
or series of transactions of the local government involving anything
of value of $5,000 or more; and (4) the local government received, in
any one-year period, benefits in excess of $10,000 under a Federal
program involving a grant, contract, subsidy, loan, guarantee,
insurance, or other form of Federal assistance.

PENALTIES

oi. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of 18 U.S.C. § 666(a) (2),
is: 10 years’ imprisonment; a 3-year period of supervised release; a

fine of $250,000 or twice the gross gain or gross loss resulting from

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
AS
26
2°]

28

 

 

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 7 of 28 Page ID #:33

the offense, whichever is greatest; and a mandatory special
assessment of $100.

10. Defendant understands that supervised release is a period
of time following imprisonment during which defendant will be subject
to various restrictions and requirements. Defendant understands that
if defendant violates one or more of the conditions of any supervised
release imposed, defendant may be returned to prison for all or part
of the term of supervised release authorized by statute for the
offense that resulted in the term of supervised release, which could
result in defendant serving a total term of imprisonment greater than
the statutory maximum stated above.

11. Defendant understands that, by pleading guilty, defendant
may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm,
the right to hold office, and the right to serve on a jury.

Defendant understands that he is pleading guilty to a felony and that
it is a federal crime for a convicted felon to possess a firearm or
ammunition. Defendant understands that the conviction in this case
may also subject defendant to various other collateral consequences,
including but not limited to revocation of probation, parole, or
supervised release in another case and suspension or revocation of a
professional license. Defendant understands that unanticipated
collateral consequences will not serve as grounds to withdraw
defendant’s guilty plea.
FACTUAL BASIS

. 12. Defendant admits that defendant is, in fact, guilty of the
offense to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts attached hereto as

7

 
10

11

12

13

14

15

16

17

18

L9

20

Za,

22

23

24

25

26

ae

28

 

 

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 8 of 28 Page ID #:34

Attachment A and agree that this statement of facts is sufficient to
nuppart a plea of guilty to the charge described in this agreement
and to establish the Sentencing Guidelines factors set forth in
paragraph 14 below but is not meant to be a complete recitation of
all facts relevant to the underlying criminal conduct or all facts
known to either party that relate to that conduct.

SENTENCING FACTORS

 

13. Defendant understands that in determining defendant’s
sentence the Court is required to calculate the applicable Sentencing
Guidelines range and to consider that range, possible departures
under the Sentencing Guidelines, and the other sentencing factors set
forth in 18 U.S.C. § 3553(a). Defendant understands that the
Sentencing Guidelines are advisory only, that defendant cannot have
any expectation of receiving a sentence within the calculated
Sentencing Guidelines range, and that after considering the
Sentencing Guidelines and the other § 3553(a) factors, the Court will
be free to exercise its discretion to impose any sentence it finds
appropriate up to the maximum set by statute for the crime of
conviction.

14. Defendant and the USAO agree to the following applicable

Sentencing Guidelines factors:

Base Offense Level: 12 U.S.S.G. § 2C1.1(a) (1)
Bribe Value >$250,000: 412 U.S.S.G. §§ 2C1.1(b) (2);

2B1.1(b) ((1) ((G)
Elected Official: +4 U.S.S.G. § 2C1.1(b) (3)

Defendant and the USAO reserve the right to argue that additional
specific offense characteristics, adjustments, and departures under

the Sentencing Guidelines are appropriate.

8

 
10

el,

12

113

14

L5

16

17

18

19

20

21

foe

25

24

2%

26

27

28

 

 

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 9 of 28 Page ID #:35

15. Defendant understands that there is no agreement as to
defendant’s criminal history or criminal history category.

16. Defendant and the USAO reserve the right to argue for a
sentence outside the sentencing range established by the Sentencing
Guidelines based on the factors set forth in 18 U.S.C. § 3553(a) (1),
(a) (2), (a) (3), (a) (6), and (a) (7).

WAIVER OF CONSTITUTIONAL RIGHTS

 

17. Defendant understands that by pleading guilty, defendant
gives up the following rights:
al. The right to persist in a plea of not guilty.
Si. The right to a speedy and public trial by jury.
Ge. The right to be represented by counsel —- and if
necessary have the Court appoint counsel - at trial. Defendant

understands, however, that, defendant retains the right.to be

represented by counsel - and if necessary have the Court appoint
counsel - at every other stage of the proceeding.
d. The right to be presumed innocent and to have the

burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.

e. The right to confront and cross-examine witnesses
against defendant.

fs The right to testify and to present evidence in
opposition to the charges, including the right to compel the
attendance of witnesses to testify.

g. The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that

choice not be used against defendant.

 
10
11
12
13
14
15
16
i7
18
19
20
21
22
23
24
25
26
27

28

Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 10 of 28 Page ID #:36

h. Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

WAIVER OF APPEAL OF CONVICTION

 

18. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty plea was involuntary, by
pleading guilty defendant is waiving and giving up any right to
appeal defendant’s conviction on the offense to which defendant is
pleading guilty. Defendant understands that this waiver includes,
but is not limited to, arguments that the statute to which defendant
is pleading guilty is unconstitutional, and any and all claims that
the statement of facts provided herein is insufficient to support
defendant’s plea of guilty.

LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

19. Defendant agrees that, provided the Court imposes a total
term of imprisonment of no more than 57 months, detbendbnit gives up
the right to appeal all of the following: (a) the procedures and
calculations used to determine and impose any portion of the
sentence; (b) the term of imprisonment imposed by the Court; (c) the
fine imposed by the Court,: provided it is within the statutory
maximum; (d) to the extent permitted by law, the constitutionality or
Léegedd-ty of defendant’s sentence, exawided it is within the statutory
maximum; (e) the term of probation or supervised release imposed by
the Court, provided it is within the statutory maximum; and (g) any
of the following conditions of probation or supervised release
imposed by the Court: the conditions set forth in General Order 18-10
of this Court; the drug testing conditions mandated by 18 U.S.C.

§§ 3563(a) (5) and 3583(d).
10

 

 

 
10
11
12
13
14
I
16
ALY
18
19
20
2 1
22
23
24
25
26
27

28

(ase 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 11 of 28 Page ID #:37

20. The USAO agrees that, provided all portions of the sentence
are at or below the statutory maximum specified above, the USAO gives
up its right to appeal any portion of the sentence.

RESULT OF WITHDRAWAL OF GUILTY PLEA

21. Defendant agrees that if, after entering a guilty plea
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant’s guilty plea on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement, including in particular its
obligations regarding the use of Cooperation Information; (b) in any
investigation, criminal prosecution, or civil, administrative, or
regulatory action, defendant agrees that any Cooperation Information
and any evidence derived from any Cooperation Information shall be
admissible against defendant, and defendant will not assert, and
hereby waives and gives up, any claim under the United States
Constitution, any statute, or any federal rule, that any Cooperation
Information or any evidence derived from any Cooperation Information
should be suppressed or is inadmissible.

EFFECTIVE DATE OF AGREEMENT

 

22. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant’s counsel, and an

Assistant United States Attorney.

BREACH OF AGREEMENT

 

23. Defendant agrees that if defendant, at any time after the
signature of this agreement and execution of all required
certifications by defendant, defendant’s counsel, and an Assistant
United States Attorney, knowingly violates or fails to perform any of

11

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

Zi2

23

24

25

26

Zi

28

(ase 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 12 of 28 Page ID #:38

defendant’s obligations under this agreement (“a breach”), the USAO
may declare this agreement breached. For example, if defendant
knowingly, in an interview, before a grand jury, or at trial, falsely
accuses another person of criminal conduct or falsely minimizes
defendant’s own role, or the role of another, in criminal conduct,
defendant will have breached this agreement. All of defendant’s
obligations are material, a single breach of this agreement is
sufficient for the USAO to declare a breach, and defendant shall not
be deemed to have cured a breach without the express agreement of the
USAO in writing. If the USAO declares this agreement breached, and
the Court finds such a breach to have occurred, then:

a. If defendant has previously entered a guilty plea
pursuant to this agreement, defendant will not be able to withdraw
the guilty plea.

b. The USAO will be relieved of all its obligations under
this agreement; in particular, the USAO: (i) will no longer be bound
by any agreements concerning sentencing and will be free to seek any
sentence up to the statutory maximum for the crime to which defendant
has pleaded guilty; and (iii) will no longer be bound by any
agreement regarding the use of Cooperation itemise and will be
free to use any Cooperation Information in any way in any
investigation, criminal prosecution, or civil, administrative, or
regulatory action.

e. The USAO will be free to criminally prosecute
defendant for false statement, obstruction of justice, and perjury
based on any knowingly false or misleading statement by defendant.

da. In any investigation, criminal prosecution, or civil,
administrative, or regulatory action: (i) defendant will not assert,

12

 

 

 
10

11

12

13

14

15

16

17

18

19

20

Zl

22

28

24

25

26

27

28

Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 13 of 28 Page ID #:39

and hereby waives and gives up, any claim that any Cooperation
Information was obtained in violation of the Fifth Amendment
privilege against compelled self-incrimination; and (ii) defendant
agrees that any Cooperation Information andl any Plea Information, as
well as any evidence derived from any Cooperation Information or any
Plea Information, shall be admissible against defendant, and
defendant will not assert, and hereby waives and gives up, any claim
under the United States Constitution, any statute, Rule 410 of the
Federal Rules of Evidence, Rule 11(f) of the Federal Rules of
Criminal Procedure, or any other federal rule, that any Cooperation
Information, any Plea Information, or any evidence derived from any
Cooperation Information or any Plea Information should be suppressed
or is inadmissible.

COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

OFFICE NOT PARTIES

 

24. Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not aoeeez any of the USAO’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors. |

25.- Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court’s Sentencing Guidelines calculations and determination of
sentence, and (c) argue on appeal and geliebenatl review that the
Court’s Sentencing Guidelines calculations and the sentence it
chooses to impose are not error, although each party agrees to

LS

 

 

 
10
11
LZ
13
14
1.9
16
17
18
19
20
21
22
23
24
25
26
2,1

28

ase 2:20-cr-00154-CJC Document 7 Filed 03/19/20. Page 14 of 28 Page ID #:40

maintain its view that the calculations in paragraph 14 are
consistent with the facts of this case. This paragraph permits both
the USAO and defendant to submit full and complete factual
indtoreiaien to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the Factual Basis agreed to in this agreement.
26. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the
maximum established by statute, defendant cannot, for that reason,

withdraw defendant’s guilty plea, and defendant will remain bound to

fulfill all defendant’s obligations under this agreement. Defendant
understands that no one —- not the prosecutor, defendant’s attorney,
or the Court -- can make a binding prediction or promise regarding

the sentence defendant will receive, except that it will be within

the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

27. Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless ina

writing signed by all parties or on the record in court.

ii
//
//
//
//

//
14

 

 

 
Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 15 of 28 Page ID #:41

10
La.
12
13
14
15
16
17
18
19
. 20
21
22
23
24
25
26
27

28

 

 

PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
28. The parties agree that this agreement will be considered

part of the record of defendant's guilty plea hearing as if the
entire agreement had been read into the record of the proceeding.

AGREED AND ACCEPTED

UNITED STATES ATTORNEY’S OFFICE

FOR THE CENTRAL DISTRICT OF

CALIFORNIA :

NICOLA T. HANNA
United States Attorney

 

 

  

 

 

 

 

 

as : a/iz [zoz0
, Date ‘
DRAGALIN
nited States Attorneys
4
‘ 3Wb / AGO
Date :
Defendant
C t Je a MPrecew Ie, 2OZD

DAVID VAUGHN Date .
Attorney for Defendant
JUSTIN KIM

CERTIFICATION OF DEFENDANT
I have read this agreement in its entirety. I have had enough
time to review and consider this agreement, and I have carefully and
thoroughly discussed every part of it with my attorney. I understand

the terms of this agreement, and I voluntarily agree to those terms.

I have discussed the evidence with my attorney, and my attorney .has

advised me of my ciohte, of possible pretrial motions that might be

filed, of possible defenses that might be asserted either prior to or
at: trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),
of relevant Sentencing Guidelines provisions, and of the consequences

15

 
Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 16 of 28 Page ID #:42

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

of entering into this agreement. No promises, inducements, or
representations of any kind have been made to me other than those
contained in this agreement. No one has threatened or forced me in
any way to enter into this agreement. I am satisfied with the
representation of my attorney in this matter, and I am pleading
guilty because I am guilty of the charge and wish to take advantage

of the promises set forth in this agreement, and not for any other

a ae Me ouve

JUSTIN KIM : Daté -
Defendant

CERTIFICATION OF DEFENDANT’S ATTORNEY

I am JUSTIN KIM’s attorney. I have carefully and thoroughly
discussed every part of this agreement with my client. Further, I
have fully advised any client of his rights, of possible pretrial
motions that might be filed, of possible defenses that might be
asserted either prior to or at trial, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to
enter into this agreement; my client’s decision to enter into this

agreement is an informed and voluntary one; and the factual basis set

16

 
Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 17 of 28 Page ID #:43

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

forth in this agreement is sufficient to support my client’s entry of

a guilty plea pursuant to this agreement.

Se PV eu

DAVID VAUGHN
Attorney for Defendant
JUSTIN KIM ©

17

MitPey 6, 2z0z5
Date *

 
Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 18 of 28 Page ID #:44

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ATTACHMENT A
FACTUAL BASIS

1. Defendant and the USAO agree to the statement of facts
provided below and agree that this statement of facts is sufficient
to support a plea of guilty to the charge described in this agreement
but is not meant to be a complete recitation of all facts relevant to
the underlying criminal conduct or all facts known to either party
that relate to that conduct.
A. Defendant JUSTIN KIM’s Role in CD-A

Zs Defendant JUSTIN KIM (“KIM”) was a real estate appraiser,
consultant, and fundraiser in the City of Los Angeles (the “City”).
The City government received more than $10,000 per fiscal year in
funds from the United States in the form of grants, contracts,
subsidies, loans, guarantees, insurance, and other forms of federal
assistance. Defendant KIM was one of the top fundraisers for
Councilmember A who was the City councilmember for Council District A
(“CD-A”). Defendant KIM was motivated to be one of Councilmember A’s
top fundraisers in order to, at least in part, gain and maintain
access to real estate and business opportunities in CD-A.

ae Beginning in early 2017, defendant KIM also was a close
political ally of City Staffer A-1, Councilmember A's staff member
and an employee of the City. Defendant KIM and City Staffer A-1
strategized ways to protect Councilmember A to ensure Councilmember
A’s power and relevance within the City, including repeatedly
discussing being loyal to Councilmember A, because, at least in part,
it meant securing future financial opportunities for defendant KIM
and City Staffer A-1. Defendant KIM frequently referred to
Councilmember A as defendant KIM’s “boss.” Defendant KIM supported

DEFT. INITIALS 7A"

 
10
11
12
13
14
15
16
Li
18
19
20
21
22
23
24

26
27

28

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 19 of 28 Page ID #:45

Councilmember A’s and City Staffer A-1’s succession plan that would
maintain or increase financial opportunities for at least defendant
KIM and City Staffer A-1 after Councilmember A’s term as
councilmember of CD-A expired. These discussions included plans to
support the election of Councilmember A’s relative for the CD-A seat,
ensuring political control for their allies in CD-A, and developing a
bribery scheme in CD-A, discussed further below. On multiple
occasions, defendant KIM discussed with City Staffer A-1 the need to
ensure Councilmember A’s relative was elected for their own political
and potential financial benefit and their own twelve-year plan, which
was based on Councilmember A’s relative succeeding Councilmember A as
the councilmember for CD-A.

4. On or around June 22, 2017, defendant KIM met with
Councilmember A, City Staffer A-1, and Lobbyist B and discussed
establishing two political action committees (“PAC”) to raise money
for the campaign of Councilmember A’s relative. During this meeting,
Councilmember A suggested creating a second PAC and having defendant
KIM find an associate’to serve as the “face” of the PAC to disguise
Councilmember a's involvement and the PAC’s connection to CD-A.

5's In sum, defendant KIM was motivated to help Councilmember A
maintain power in CD-A by getting Councilmember A’s relative elected,
because, at least in part, defendant KIM would be poised to
financially benefit from potential illicit schemes in CD-A. This
plan included potentially offering and providing financial benefits
in the hopes of receiving favored treatment by Councilmember A and
Councilmember A’s staff, which would increase business opportunities

for defendant KIM.

DEFT. INITIALS 4A. 2

 

 
Case 2:20-cr-00154-CJC. Document 7 Filed 03/19/20 Page 20 of 28 Page ID #:46

 

 

1 WB. Project C Bribery Scheme
2 a. The Bribery Agreement and Payment
3 6. Between August 2016 and July 2017, Developer C, owner of

4 ||Company C, agreed to provide a $500,000 cash bribe to Councilmember
5 ||A, through defendant KIM, in exchange for Councilmember A’s

6 |i}assistance on Developer C’s development project (the “bribery

7 ||scheme”). Project C was a planned residential complex in CD-A.

8 Us Developer C, through defendant KIM, initially provided

9 ||/$400,000 in cash that was intended for Councilmember A between

10 || February and March 2017. In exchange, Developer C, through defendant

11 |} KIM and City Staffer A-1, sought to use Councilmember A’s influence
12 |/}as the councilmember of CD-A and a member of the Planning and Land
13 |}Use Management (“PLUM”) Committee to cause a labor organization to
14 ||withdraw or abandon its appeal on Project C, thereby allowing the

15 || project to move forward in its City approval process.

16 8. In the summer of 2016, Labor Organization A filed an appeal

17 |} requesting to suspend all activity to implement Project C that

18 |} required City approval until Project C was brought into compliance
19 }with the requirements of CEQA [California Environmental Quality Act]
20 ||by correcting certain deficiencies (the “appeal”). The appeal

21 |}prevented Project C from progressing through the rest of the City
22 |} approval processes, including approvals by the PLUM Committee and
23 }City Council. |

24 9. On August 8, 2016, Developer C called defendant KIM and
25 |}asked defendant KIM to obtain Councilmember A’s assistance with the
26 |lappeal, which could ultimately reach the PLUM Committee of which

27 || Councilmember A was a member.

28

DEFT. INITIALS Va& 3

 

 
Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 21 of 28 Page ID #:47

10
11
12
13
14
15
16
17
18
19
20
21
22
me
24
25
26
27

28

 

10. On August 9, 2016, Developer C sent a copy of the appeal to
defendant KIM by e-mail, which defendant KIM then forwarded to City
Staffer A-1. On August 10, 2016, City Staffer A-1 eontiamed
receiving the e-mail.

11. On September 1, 2016, defendant KIM, Councilmember A, City
Staffer A-1, and another individual had dinner together and then
visited a Korean karaoke establishment in Los Angeles (the “karaoke
meeting”). During the karaoke meeting, defendant KIM asked
Councilmember A for assistance with the appeal on Project C, and
Councilmember A agreed to help. Defendant KIM then called Developer
C and asked Developer C to join the karaoke Wertina, whieh Developer
C did.

12. On September 2, 2016, defendant KIM and City Staffer A-1
met for lunch in Los Angeles. City Staffer A-1 expressed to
defendant KIM that Councilmember A would not help Project C for free
and that Councilmember A would require a financial benefit in
exchange for help ensuring Project C moved forward through the City
approval process.

13. On September 3, 2016, defendant KIM and Developer C met at
a bowling alley in Little Tokyo. Defendant KIM conveyed to Developer
C the message from Councilmember A and City Staffer A-1, namely that
Councilmember A’s assistance on Project C would require that
Councilmember A receive a financial benefit.

14. On January 17, 2017, defendant KIM, Councilmember A, and
Developer C’s business associates met at Councilmember A’s City Hall
office to discuss, among other things, Project C. Shortly before the
meeting, City Staffer A-1 sent defendant KIM a series of text
messages, writing: “Let’s you and I meet with [the] CM [Councilmember

DEFT, INITIALS 7& 4

 
Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 22 of 28 Page ID #:48

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

A] after to talk about [Project C][.] Make those ask about ...
[Labor Organization A].” Defendant KIM responded: “Yes.” During a
private portion of the meeting that included only defendant KIM,
Councilmember A, and City Staffer A-1, defendant KIM again asked
Councilmember A for assistance with the appeal, and Councilmember A
responded that Councilmember A could help. Councilmember A stated
that Councilmember A wanted defendant KIM to be a major supporter
when Councilmember A's relative ran for Councilmember A’s seat as the
councilmember for CD-A. Defendant KIM understood this to mean that
he would have to, among other things, agree to provide or facilitate
significant campaign contributions to Councilmember A’s relative’s
future campaign.

15. On January 18, 2017, defendant KIM and City Staffer A-1 met
at a coffee shop in Little Tokyo. During this meeting, City Staffer
A-1 told defendant KIM that Lobbyist C stated it would cost
approximately $1.2 million to $1.4 million to hire a lobbyist to
attempt to resolve the appeal and allow Project C to move forward in
the City approval process. After this meeting, defendant KIM
conveyed the cost of $1.2 million to $1.4 million to Developer C.
Developer C made a counteroffer for Councilmember A to resolve the
appeal for $500,000 in cash.

16. In approximately February 2017, defendant KIM conveyed
Developer C’s counteroffer of $500,000 cash to City Staffer A-1.
Defendant KIM understood that City Staffer A-1 then conveyed this
counteroffer to Councilmember A.

17. Between February 2, 2017 and February 10, 2017, defendant

KIM had individual text message conversations with City Staffer A-1

DEFT. INITIALS \7© 5

 
Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 23 of 28 Page ID #:49

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

and Developer C, discussing the negotiation of the bribe payment and
the amount of the bribe payment from Developer C to Councilmember A.

18. In approximately February 2017, defendant KIM and City
Staffer A-1 met at a restaurant in-Los Angeles to discuss the bribe
payment amount. Defendant KIM and City Staffer A dieenssed that
Developer C agreed to pay $500,000 in cash in exchange for
Councilmember A’s assistance in resolving the appeal so that Project
C could move forward in the City approval process, including
approvals by the PLUM Committee and City Council.

19. In approximately February or March 2017, defendant KIM met
with Developer C at a commercial building in Los Angeles and received
a paper bag from Developer C containing $400,000 in cash, which was
intended to be a bribe Developer C agreed to pay for Councilmember
A’s assistance in resolving the appeal. After receiving $400,000 in
cash from Developer C, defendant KIM met with City Staffer A-l ina
car in Los Angeles, and gave City Staffer A-1 cash to deliver to
Councilmember A. Defendant KIM kept some cash for himself for, at
least in part, facilitating the bribe payment. °

20. In approximately February or March 2017, City Staffer A-1
conveyed to defendant KIM that Councilmember A helped resolve the
appeal. Soon thereafter, defendant KIM informed Developer C that
Councilmember A held up Councilmember A’s end. of the agreement and
helped resolve the appeal.

Die FBI Interviews of Defendant KIM

 

21. On May 18, 2017, the FBI conducted a voluntary interview of
defendant KIM regarding a public corruption investigation (the “first
FBI interview”). At the beginning of the interview, defendant KIM
was advised that lying to the FBI was a crime. During the interview,

DEFT. INITIALS %6- ~ 6

 
Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 24 of 28 Page ID #:50

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

defendant KIM sought to conceal his close relationship with City
Staffer A-1. For example, when asked about City Staffer A-1 in
Councilmember A’s office, defendant KIM stated that he was not that
close to City Staffer A-1 and understated the frequency with which
they communicated with each other. During the interview, the FBI
told defendant KIM there was a federal grand jury investigation and
asked defendant KIM not to reveal the interview to others because it

may negatively impact the 'federal investigation. . Defendant KIM toid

the FBI he agreed to not reveal such information to others.

22. Nevertheless, on May 18, 2017, approximately one hour after
the first FBI interview, defendant KIM called City Staffer A-1 and
informed City Staffer A-1 that he believed someone was providing
information to law enforcement and that law enforcement was
conducting surveillance of one of City Staffer A-1’s local hangouts.

23. On July 10, 2017, the FBI again conducted a voluntary
interview of defendant KIM (the “second FBI interview”). At the
beginning of the interview, defendant KIM was advised that lying to
the FBI was a crime. During the second FBI interview, defendant KIM
falsely stated that: (1) he had no “asks” of anyone in City Council;
(2) he had no work with any City employees; (3) he did not know of
anyone that worked for the City who did favors for people in exchange
for money, campaign contributions, or any other benefit; and (4) he
never provided any type of benefits including money or items to City
Staffer A-1. Defendant KIM knew these statements wens false pecunse,
approximately just two months prior to the second FBI interview, he
coordinated a cash bribe payment to Councilmember A and City Staffer
A-1 in exchange for their help with Project C. Moreover, defendant
KIM had personally delivered, on behalf of Developer C, cash to City

DEFT. INITIALS 77 7

 
Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 25 of 28 Page ID #:51

10
1,
12

13

14

15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Staffer A-1, a City staffer, that was meant by Developer C for
Councilmember A, a City official, in order to secure their help.

24. On July 12, 2017, just two days after defendant KIM’s
second FBI interview, defendant KIM and City Staffer A-1 met in
person in a car near City Staffer A-1’s residence, and then drove
around in the car. During this meeting, defendant KIM and City
Staffer A-1 discussed the content of their recent respective FBI
interviews, in which both defendant KIM and City Staffer A-1 lied to
the FBI and deliberately failed to disclose information regarding the
Project C bribery scheme. During this meeting, defendant KIM asked
City Staffer A-1 if Councilmember A wanted the remaining $100,000
from Developer C, which City Staffer A-1 declined.

Cis The Remaining $100,000 Due for the Bribery Scheme

25. In or around July 2017, defendant KIM falsely told
Developer C that Councilmember A asked for the remaining $100,000
bribe payment. Developer C agreed to provide the remaining $100,000
of the agreed-upon $500,000 bribe payment to be paid to Councilmember
A for resolving the appeal.* Defendant KIM met with Developer C at a’
commercial building in Los Angeles and received an additional
$100,000 in cash from Developer C. Instead of providing this money
to Councilmember A, defendant KIM kept this money for himself.

d. ‘Defendant KIM and Councilmember A Meet Regarding the
Bribery Scheme

26. On October 5, 2018, defendant KIM and Councilmember A met
at a hotel in Pasadena. Councilmember A asked defendant KIM to turn
off his cellphone during the meeting, likely to ensure their meeting
was not recorded. Councilmember A stated something to the effect of:
“I didn’t get my share,” while simultaneously holding up two fingers.

DEFT. INITIALS se 8

 
Case 2:20-cr-00154-CJC Document7 Filed 03/19/20 Page 26 of 28 Page ID #:52

10
dal.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Defendant KIM understood this to mean $200,000, which was
Councilmember A’s share of the bribe payment from Developer C in
exchange for Councilmember A’s help with the appeal. Councilmember A
explained that Councilmember A did not get Councilmember A’s share of
the bribe payment from Developer C because City Staffer A-1 was still
holding on to the cash.

e. Developer C Advises Defendant KIM to Conceal the

Bribery Scheme
27. The FBI seized defendant KIM’s phone pursuant to a federal

‘search warrant on March 5, 2019. On or about March 20, 2019,

defendant KIM met Developer C at a coffee shop in Little Tokyo to
discuss the FBI investigation. Defendant KIM told Developer C that
he was very scared. Defendant KIM disclosed to Developer C that he
told his attorney about the $400,000 bribe payment. Developer C got
upset and told defendant KIM he should have lied to defendant KIM’s
attorney about the amount. Developer C stated that now Developer C
could not match defendant KIM’s story. Months earlier, Developer C
informed defendant KIM that, years earlier, Developer C’s business
was raided by law enforcement who seized a large sum of cash.

£. Defendant KIM’s Failure to Declare Income Related to

the Bribery Scheme |
28. Defendant KIM failed to declare any of the cash he received

from Developer C for his role in facilitating the bribery scheme on

his federal income tax return for 2017, as required.

DEFT. INITIALS ~* 9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 27 of 28 Page ID #:53

PROOF OF SERVICE

I, Sandy Ear, declare:

That I am a citizen of the United States and a resident of or
employed in Los Angeles County, California; that my business address
is the Office of United States Attorney, 312 North Spring Street,
Los Angeles, California 90012; that I am over the age of 18; and
that I am not a party to the above-titled action;

That I am employed by the United States: Attorney for the
Central District of California, who is a member of the Bar of the
United States District Court for the Central District of California,
at whose direction the service by mail described in this Certificate
was made; that on March 18, 2020, I deposited in the United States
mail at the United States Courthouse in the above-titled action, in

an envelope bearing the requisite postage, a copy of: service was:

L] Placed in a closed envelope : Placed in a sealed envelope
for collection and inter- for collection and mailing
office delivery, addressed as via United States mail,
follows: addressed as follows:

CL] By hand delivery, addressed L] By facsimile, as follows:
as follows:

L] By Email, as follows: L] By Federal Express, as

follows:

David Vaughn, Esq.
350 S. Grand Ave., #3550
Los Angeles, CA 90071

at his/her last known address, at which place there is a delivery

service by United States mail.

This Certificate is executed on March 18, 2020 at Los Angeles,
California. -I certify under penalty of perjury that the foregoing

is true and correct.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29)

26

2d

28

 

Case 2:20-cr-00154-CJC Document 7 Filed 03/19/20 Page 28 of 28 Page ID #:54

/s/ Sandy Ear

 

SANDY EAR
Legal Assistant

 
